DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 – 16, 18 and 21 – 36 are allowable. The restriction requirement between species A - F , as set forth in the Office action mailed on June 5, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B – E is withdrawn because allowable independent claim 14 is generic to Species B – E. However, the restriction requirement between Species A and F is not withdrawn from consideration because independent claim 14 is not generic to Species A and F.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 14 – 16, 18 and 21 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 14 has been amended to incorporate the allowable subject matter of previously filed dependent claim 17. Independent claim 14 recites, inter alia, that the first lead of the leadframe is attached to the second surface of the first semiconductor chip “concurrently” with the second lead of the leadframe being attached to the substrate. The Examiner interprets “concurrently” as “occurring at the same time”. Under such an interpretation, the Examiner finds that the prior art does not anticipate or render obvious the limitation of the first lead being attached to the second surface at the same time as the second lead is attached to the substrate, in combination with the remaining limitations of claim 14. Claims 15, 16, 18 and 21 – 36 depend from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        February 12, 2021